Citation Nr: 1613290	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  12-09 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for polyneuropathy, bilateral lower extremities, to include as due to exposure to Agent Orange, and as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Bryan Held, Agent 


WITNESSES AT HEARING ON APPEAL

Veteran and his sister


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to July 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified before the undersigned at a February 2016 Travel Board hearing.  The hearing transcript is of record.  

The Board notes that in a May 2015 rating decision, the RO granted service connection for diabetes mellitus, type II (DM).  This was a full grant of the benefit sought with regard to that issue.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran had in-country service in Vietnam and is presumed to have been exposed to herbicides.

2.  Polyneuropathy of the bilateral lower extremities was not present in service or for years thereafter, and is not etiologically related to service or a service-connected disability.


CONCLUSION OF LAW

Peripheral neuropathy of the lower extremities was not incurred or aggravated during active duty, is not proximately due to, the result of or aggravated by a service-connected disability, and its incurrence or aggravation during active duty may not be presumed.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  For the issue decided in the instant document, VA provided adequate notice in letters sent to the Veteran in April 2009, June 2009 and November 2010.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The VCAA also provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA and private treatment records.  Additionally, the Veteran was provided a proper VA examination for his lower extremity bilateral polyneuropathy in April 2010.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the VA opinion to be thorough and adequate upon which to base a decision with regard to the Veteran's claim for service connection for polyneuropathy of the bilateral lower extremities.
For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 
(lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency 
("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Section 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests peripheral neuropathy to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In addition, VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, unless there is affirmative evidence to establish that the disease is due to an intercurrent injury or disease.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.307(d)(1), 3.309(e).  A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C. § 1116(f).

In order to benefit from the presumption of service connection for diseases associated with herbicide exposure, a veteran must have one of the diseases enumerated in section 3.309(e).  Such diseases include, among others, early-onset peripheral neuropathy.  In general, for service connection to be granted for most of the presumed diseases, they must be manifested to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.309(e); 75 Fed. Reg. 53,202 (August 31, 2010).  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994).  See also 61 Fed. Reg. 41,442, 41,449 and 57,586, 57,589 (1996).  A list of specific conditions not having a positive association was published by the Secretary.  See Notice, 75 Fed. Reg. 81,332 (December 27, 2010).

The Board notes that 38 C.F.R. § 3.309(e) previously listed "acute and subacute peripheral neuropathy" as an enumerated disease and stated that this meant transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  Effective September 6, 2013, VA amended its adjudication regulations concerning presumptive service connection for disabilities associated with exposure to certain herbicide agents.  See 78 Fed. Reg. 54,763, Disease Associated With Exposure to Certain Herbicide Agents: Peripheral Neuropathy.  The amendments implement a decision by the Secretary to clarify and expand the terminology regarding the presumption of service connection for peripheral neuropathy associated with exposure to certain herbicide agents and to ensure compliance with court orders from the class action litigation of Nehmer v. U.S. Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal. May 17, 1991).  In the National Academy of Sciences' (NAS) report Veterans and Agent Orange: Update 2010, NAS concluded that early-onset peripheral neuropathy associated with herbicide exposure is not necessarily a transient condition.  The NAS also reaffirmed the conclusion in its prior reports that data did not suggest that exposure to herbicides led to the development of delayed-onset chronic peripheral neuropathy.

Therefore, VA amended §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed Note 2 to § 3.309(e), which had stated that, in order for the presumption to apply, the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  Under the amendments, early-onset peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  These amendments apply to claims received by VA on or after September 6, 2013 and to claims pending before VA on that date.

The last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  

When a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993). 

The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a nonservice- connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. 
§ 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), (citing Gilbert, 1 Vet. App. At 54).

Analysis

Review of the Veteran's service treatment records shows no complaint or manifestation of neuropathy of the lower extremities and no manifestations of peripheral neuropathy were noted at the time of his service separation. 

Post-service VA treatment records show that the Veteran complained of pain with numbness in his lower extremities in 2005, and was diagnosed with alcoholic neuropathy in December 2005.  In March 2006, an EMG/NC study revealed polyneuropathy.  The etiology was noted as alcohol, rule out others.  In June 2006 and June 2007, he was diagnosed again with alcoholic neuropathy.  In December 2009, he was diagnosed with DM.  

The Veteran served in the Republic of Vietnam from October 22, 1970 to July 30, 1971.  Consequently, the Veteran is presumed to have been exposed to herbicides during such service.  See 38 C.F.R. § 3.307(a)(6)(iii).

Post-service records show that the Veteran was initially diagnosed with peripheral neuropathy of the lower extremities as early as 2005, many years after his discharge from service, and the Veteran himself has reported that he was first diagnosed with the disorder even later, around 2006.  However, the evidence of record does not contain medical evidence that otherwise supports a finding that the currently diagnosed bilateral polyneuropathy is related to the Veteran's active military service, including exposure to herbicides.  Rather, the medical evidence shows that the disorder has been consistently associated with the Veteran's documented alcohol abuse.  

In an August 2010 statement, a VA physician noted that the Veteran, who was a patient at the Columbus VA Outpatient Clinic, was a Vietnam veteran who had been exposed to Agent Orange.  The physician stated that he believed many of the Veteran's health care issues were related to his service and Agent Orange exposure.  However, the VA physician did not indicate specifically that the Veteran's lower extremity polyneuropathy was related to his exposure to Agent Orange during active service, and he did not provide a rationale for his generalized opinion.  Therefore, the Board finds that it lacks probative value.

There is also no evidence of peripheral neuropathy, to a compensable degree within one year of service separation.  The evidence also fails to demonstrate that the Veteran has ever been diagnosed with "early onset" peripheral neuropathy.  As noted above, his initial diagnosis was made in 2005, more than 30 years after his discharge from service.  Accordingly, the Board finds that service connection is not warranted on a direct or presumptive basis.  

Further, the Veteran has not presented evidence of continuity of symptomatology since military service.  As noted above, there is no evidence of peripheral neuropathy until many years after service discharge.  The Veteran testified during his February 2016 Board hearing that he experienced tingling and numbness in his feet during active duty, but he also reported that he was not diagnosed with neuropathy until sometime in 2006.  There is no evidence that shows that the Veteran's reported neurological symptoms in service were related to his later diagnosis of peripheral neuropathy of the lower extremities.  The Board notes that a lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Here, more than three decades separate service from any discussion of nerve problems.  With no evidence of peripheral neuropathy during service, no evidence of post-service continuity of symptomatology, and no evidence of a nexus between present disability and post-service symptomatology, there is no support for a grant of service connection on this basis.  

The Veteran also contends that his lower extremity peripheral neuropathy is secondary to his service-connected DM.  The Board finds that there is no competent evidence of a nexus between the Veteran's currently diagnosed peripheral neuropathy and his service-connected DM.  

In this regard, the Veteran was afforded a VA examination in April 2010.  He reported experiencing a numbness and burning pain in his feet since approximately 2006.  It was noted that an EMG/NCV performed at the VA Medical Center in Jackson revealed a distal polyneuropathy, which was believed to be due to long-standing alcohol use.  It was also noted that the Veteran did not suffer from DM at the time of his initial diagnosis of polyneuropathy.  Rather, he developed glucose problems and was placed on antidiabetic medication in 2009, and was given a diagnosis of DM in December 2009 by his primary care provider.  The Veteran reported that he did not believe his polyneuropathy was due to excessive alcohol use because he did not drink much alcohol, even though the alcohol he used had an "excessive" effect on his well-being.  The examiner concluded that the Veteran's distal sensory complaints significantly predated his development of glucose problems, and as such, they were not due to diabetes, and were rather believed to be secondary to alcoholism, which the Veteran was being treated for in the mental health clinic.  

The Veteran was afforded another VA examination in February 2013.  The examiner noted that the Veteran complained of pain with numbness in his lower extremities in 2005, and was diagnosed with alcoholic neuropathy in December 2005.  In March 2006, an EMG/NC study revealed polyneuropathy.  The etiology was noted as alcohol, rule out others.  In June 2006 and June 2007, he was diagnosed again with alcoholic neuropathy.  In December 2009, he was diagnosed with DM.  The examiner did not indicate that the Veteran's lower extremity polyneuropathy was related to his DM, diagnosed approximately three years after his neuropathy.  

There is no medical opinion of record contrary to the April 2010 examiner's opinion.  Furthermore, there is no other competent evidence of record, relating the Veteran's bilateral lower extremity polyneuropathy to his service-connected DM.  
The Board notes that the Veteran contends that his peripheral neuropathy is due to his service and or his service-connected DM.  However, in this case, the Board finds that the Veteran's statements are not competent evidence regarding the etiology of his peripheral neuropathy.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the nerve conditions at issue in this case fall outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"). 

In the instant case, the question of the cause of peripheral neuropathy is not something that can be determined by mere observation.  Nor is this question simple.  While the Veteran is competent to report tingling, pain and numbness, the question of the cause of that tingling, pain or numbness is not an observable fact.  It requires clinical testing to assess and diagnose the underlying nerve condition, if any, and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause.  Therefore, the Board finds that the Veteran's statements as to how his peripheral neuropathy was caused are not competent evidence as to a nexus.
For the reasons noted above, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for polyneuropathy, bilateral lower extremities, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


